                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KENNETH W. ASHFORD,                          :
    Plaintiff                                :
                                             :              No. 1:19-cv-1365
             v.                              :
                                             :              (Judge Kane)
LT. FRANCISCO, et al.,                       :
      Defendants                             :

                                       ORDER

      AND NOW, on this 12th day of September 2019, in accordance with the Memorandum

issued concurrently with this Order, IT IS ORDERED THAT:

      1. Plaintiff’s motion for leave to proceed in forma pauperis (Doc. No. 6) is GRANTED;

      2. Plaintiff shall pay the full filing fee of $350.00, based on the financial information
         provided in the application to proceed in forma pauperis. The full filing fee shall be
         paid regardless of the outcome of the litigation;

      3. Pursuant to 28 U.S.C. § 1915(b)(1) and (2), the Superintendent/Warden, or other
         appropriate official at Plaintiff’s place of confinement is directed to deduct an initial
         partial filing fee of 20% of the greater of:

             a. The average monthly deposits in the inmate’s prison account for the past six
                months, or

             b. The average monthly balance in the inmate’s prison account for the past six
                months.

             The initial partial filing fee shall be forwarded to the Clerk of the United States
             District Court for the Middle District of Pennsylvania, P.O. Box 1148, Scranton,
             Pennsylvania, 18501-1148, to be credited to the above-captioned docket number.
             In each succeeding month, when the amount in Plaintiff’s inmate trust fund
             account exceeds $10.00, the Superintendent/Warden, or other appropriate official,
             shall forward payments to the Clerk of Court equaling 20% of the preceding
             month’s income credited to plaintiff’s inmate trust fund account until the fees are
             paid. Each payment shall reference the above-captioned docket number;
4. The Clerk of Court is directed to forward a copy of this Order to the
   Superintendent/Warden of the institution where Plaintiff is presently confined;

5. The complaint (Doc. No. 1) is DEEMED FILED;

6. The complaint (Doc. No. 1) is DISMISSED for failure to state a claim upon which
   relief may be granted pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii);

7. Plaintiff may file an amended complaint that corrects the deficiencies identified in the
   accompanying Memorandum within thirty (30) days of the date of this Order;

8. The Clerk of Court is directed to mail Plaintiff a civil rights complaint form; and

9. If Plaintiff fails to file an amended complaint within thirty (30) days of the date of
   this Order, the Court will dismiss this action for failure to prosecute pursuant to
   Federal Rule of Civil Procedure 41(b).


                                                      s/ Yvette Kane
                                                      Yvette Kane, District Judge
                                                      United States District Court
                                                      Middle District of Pennsylvania




                                          2
